UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1757



DAVID D. SALMON, JR.,

                                              Plaintiff - Appellant,

          versus


CAPITAL ONE FINANCIAL CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-459-A)


Submitted:   August 28, 2003             Decided:   September 3, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David D. Salmon, Jr., Appellant Pro Se. Cameron Scott Matheson,
LECLAIR RYAN, P.C., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David D. Salmon, Jr., appeals the district court’s order

dismissing his civil action.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See Salmon v. Capital One Financial Corp.,

No. CA-03-459-A (E.D. Va. filed May 16, 2003 & entered May 19,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2